Citation Nr: 1722633	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-36 160A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the death of the Veteran was incurred in the line of duty for the purposes of entitlement of his survivors to Department of Veterans Affairs death benefits including dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and R. D.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to January 2009. He died in January 2009 while on active duty. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 Administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania. In that decision the VAROIC determined that the Veteran's death was not incurred in the line of duty and was due to willful misconduct. The VAROIC thus also denied the claim for death benefits. The appellant has appealed the determination that the Veteran's death was not incurred in the line of duty and was due to willful misconduct. At her August 2012 Board hearing and in written correspondence, her representative also indicated that there was clear and unmistakable error in the Administrative decision; however, that decision has not become final and is in fact on appeal.

In August 2012 the appellant had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The claims file contains a transcript of the hearing.

In December 2013 the Board remanded the case to the Agency of Original Jurisdiction via the VA Appeals Management Center. The VA Pension Management Center in St. Paul, Minnesota, took actions pursuant to the remand instructions and then returned the case to the Board for appellate review.


FINDING OF FACT

The Veteran's excessively fast driving at night caused his motorcycle accident and death, but was not so reckless as to be considered willful misconduct.


CONCLUSION OF LAW

The Veteran's death during active service was in the line of duty; his surviving spouse is entitled to death benefits including DIC. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.1(d),(k),(m),(n) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

In letters issued in 2010 through 2015 VA notified the appellant what information was needed to substantiate claims for VA death benefits including DIC. In the August 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains police and medical records regarding the events surrounding the Veteran's death, statements from the appellant and others who knew the Veteran, a transcript of the 2012 Board hearing, and the Veteran's service treatment records. The RO substantially fulfilled the instructions in the 2013 Board remand. The assembled records are adequate and sufficient to reach a decision on the issues on appeal.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

Line of Duty and Willful Misconduct

The appellant contends that she is entitled to VA death benefits including DIC because the Veteran's death in a motorcycle accident during active service was not due to willful misconduct and thus was incurred in the line of duty. She argues that the evidence does not sufficiently show that he was driving so recklessly as to constitute willful misconduct.

In general, when a veteran dies after December 31, 1956, while in active service, from a service-connected or compensable cause, VA shall pay DIC to certain of the veteran's survivors, including the veteran's surviving spouse. See 38 U.S.C.A. § 1310. For DIC purposes the meaning of the term veteran includes a person who died in active service and whose death was not due to willful misconduct. 38 C.F.R. § 3.1(d)(1). A veteran's death is service-connected if it occurred in the line of duty in active service. See 38 C.F.R. § 3.1(k). A death in the line of duty means a death during active service, unless the death was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.1(m).

A service department finding that death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. 
38 C.F.R. § 3.1 (m). However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA. Indeed, in such cases, VA must independently weigh the relevant facts to determine for VA purposes whether the death occurred in the line of duty.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n). Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA. Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was in active service in January 2009 when he died in a single vehicle motorcycle accident. After the accident state police interviewed four persons, one driver and one passenger from each of two other vehicles that were travelling on the same road just before the accident. All four witnesses reported seeing a motorcyclist travelling on the road before the accident. The two witnesses from a vehicle travelling toward the motorcyclist stated that they saw its headlight wobble, then stopped seeing its headlight, and then saw a ball of fire. The two witnesses from a vehicle traveling in the same direction as the motorcyclist said that minutes after the motorcyclist passed their vehicle they came upon the accident scene. The Veteran's body was found off of the roadway. Police determined that the accident involved his motorcycle leaving the roadway and colliding with a fence and other objects. A county coroner determined that he died from injuries sustained in the accident.

Toxicology testing at autopsy did not show the presence of drugs or an illegal level of blood alcohol. The police accident report indicated that the Veteran had not been drinking. The service department concluded that he was not intoxicated at the time of the accident.

One of the witnesses reported that it was dark at the time of the accident, and the police accident report stated that the road was dark with no street lights. The police report indicated that the weather was clear, the road surface was dry, and the speed limit for the road was 65 miles per hour (mph).

The driver of the vehicle driving toward the Veteran stated that it appeared that the motorcycle was traveling at 120 to 140 mph. That driver also observed the motorcycle headlight pointing up and then coming down, giving him the impression that the motorcycle was up on one wheel before the front wheel came down. He indicated that after headlight came down it wobbled and then was lost to his view. The passenger of that vehicle stated that it appeared that the motorcycle was traveling at more than 100 mph. The driver of the vehicle that was passed by Veteran stated that she was driving about 80 mph an hour and the Veteran passed her at over 100 mph. The passenger of that vehicle agreed with that driver's account.

The police report made the finding that the accident was caused by the Veteran driving at a speed that was greater than was reasonable or prudent for the conditions, and which exceeded his ability to safely maintain full control of his vehicle and make adjustments to keep it on the roadway.

The Veteran's service department initially listed the cause of his death as an accident. The department investigated the circumstances surrounding his death. In July 2009 the department concluded that his death was not in the line of duty and was due to his own misconduct.

In the appellant's 2012 Board hearing, R. D. testified that as a VA employee at the time he worked on the issue of survivors' benefits, including in this case. Mr. D. pointed out limitations in the available evidence about the crash. He noted that none of the witnesses was in a position to directly see whether the motorcycle was driven up on one wheel (that is, in a wheelie). He also noted that the persons in the vehicle the Veteran passed did not see the accident when it occurred. He expressed the opinion that the witnesses' vantage points allowed for no more than speculation as to the Veteran's speed and level of driving care preceding the crash. He opined that the witnesses were not in a position to provide information sufficient to establish by a preponderance of the evidence that the Veteran was driving in a manner so reckless as to constitute willful misconduct. The appellant stated that the Veteran was a good driver.

The Veteran's service treatment records reflect a deployment to Iraq in 2004 and 2005, and no more than minor illnesses and injuries. There is no information in those records that is relevant to the question of his level of care in driving preceding the accident. In 2012 several persons who knew the Veteran submitted statements attesting to his good character, including his diligence, dedication, caring, and generosity. It also was noted that he spent free time doing mechanics and enjoyed keeping his motorcycle in top condition. The assembled information about the Veteran reflects favorably on him, but contains little if anything that significantly helps in characterizing, without undue speculation, his driving on the night of the accident.

The other persons on the road the night of the Veteran's accident who gave their accounts were in positions to perceive that he was driving fast. The accounts that the headlight wobbled and went out of sight just before the fireball is persuasive evidence that he lost control of the motorcycle, as is the police investigation conclusion that his speed caused loss of control and the crash. As the hearing witness Mr. D. persuasively asserted, however, circumstances such as darkness and distance limited the witnesses capacity to judge with reasonable certainty some aspects of the events, such as his approximate speed and whether he did a wheelie.

The service department finding that the motorcycle crash was due to the Veteran's misconduct and not in the line of duty has evidentiary weight, but is not binding on VA's determination as to whether his behavior constituted willful misconduct. The Board finds that the evidence is convincing that he drove above the speed limit and this may have contributed to the loss of control of the motorcycle and the resulting fatal crash. The extent of his fault is at issue, however. The Board does not find that his driving choices rose quite to the level of wanton and reckless disregard of consequences. As to the possible consequences, under the circumstances an accident was foreseeable, but not necessarily probable. The evidence cannot be said to indicate, by a preponderance, that his driving choices met the criteria for willful misconduct. Giving the benefit of the doubt to the appellant, the Board concludes that the way the Veteran drove the night of his death did not reach the level of willful misconduct. Therefore the crash that caused his death was in the line of duty. His death in the line of duty during active service entitles the appellant to survivors' benefits including DIC.



ORDER

The appellant is entitled to survivors benefits including DIC based on the Veteran's death in the line of duty during active service.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


